Exhibit 10.2
Form of Subscription Agreement
 
Augme Technologies, Inc.
350 7th Avenue, 2nd Floor
New York, New York 10001


Gentlemen:


The undersigned (the “‘Investor”) hereby confirms its agreement with Augme
Technologies, Inc., a Delaware corporation (the “Company”), as follows:
 
1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Units attached hereto as Annex I, which is incorporated herein by this
reference as if fully set forth herein (collectively, this “Agreement”), is made
as of the date set forth below between the Company and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 13,469,661 units (the “Units”), subject to adjustment by the
Company’s Board of Directors, or a committee thereof, with each Unit consisting
of (i) one share of common stock, par value $0.0001 per share (“Common Stock”),
of the Company and (ii) one-half of a common stock purchase warrant (a “Warrant”
and, collectively, the “Warrants”).  Each whole Warrant will entitle the holder
to purchase one (1) share of Common Stock at an exercise price of US $0.66 per
share of Common Stock (subject to adjustment) and is exercisable for a period of
5 years from the Closing Date (as defined in Annex I).  The certificate
representing the Warrants shall be in substantially the form of Exhibit B
attached hereto (the “Warrant Certificate”).  The aggregate of up to 13,469,661
shares of Common Stock so proposed to be sold as part of the Units is
hereinafter referred to as the “Shares.”  The Units will not be issued or
certificated.  The Shares and the Warrants are immediately separable and will be
issued separately.  The Common Stock issuable upon exercise of the Warrants are
referred to herein as the “Warrant Shares” and, together with the Units, the
Shares and the Warrants, are referred to herein as the “Securities”).
 
3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) the Company’s effective Registration Statement, including a base
prospectus (the “Base Prospectus”), on Form S-3 (File No. 333-175191) (which,
together with all amendments or supplements thereto is referred to herein as the
“Registration Statement”) filed by the Company with the United States Securities
and Exchange Commission (the “Commission”) and (2) a Prospectus Supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Units and terms of the
Offering that has been or will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission).
 
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below.  The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I.  The Investor acknowledges that the Offering is not being
underwritten by Roth Capital Partners, LLC (the “Placement Agent”), the
placement agent for the Offering named in the Prospectus Supplement, and that
there is no minimum offering amount.
 
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be as follows:
 
A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
Manhattan Transfer Registrar Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Company’s direction. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 
-1-

--------------------------------------------------------------------------------

 

(I)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 
(II)  
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
N.B. The Company’s wire instructions will be provided separately.
 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
 
6. The executed Warrants shall be delivered in accordance with the terms
thereof.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing (as defined in Annex I),
and (c) neither the Investor nor any group of Investors (as identified in a
public filing made with the Commission) of which the Investor is a part in
connection with the Offering, acquired, or obtained the right to acquire, twenty
percent (20%) or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
____________________________________________________________________
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the final Base Prospectus, dated July 13, 2011, which is a part of
the Company’s Registration Statement, the documents incorporated by reference
therein (collectively, the “Disclosure Package”), prior to or in connection with
the execution of this Agreement.
 
9. No offer by the Investor to buy Units will be accepted and no part of the
purchase price will be delivered to the Company until the Investor has received
(or otherwise had made available to it by the filing by the Company of an
electronic version thereof with the Commission) the Disclosure Package and the
Prospectus Supplement and the Company has accepted such offer by countersigning
a copy of this Agreement, and any such offer may be withdrawn or revoked,
without obligation or commitment of any kind, at any time prior to the Company
(or the Placement Agent on behalf of the Company) sending (orally, in writing or
by electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered (or otherwise had made available to it by the filing by the
Company of an electronic version thereof with the Commission) the Disclosure
Package and the Prospectus Supplement and this Agreement is accepted and
countersigned by or on behalf of the Company.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
-2-

--------------------------------------------------------------------------------

 
 
Number of Units:  _________________________
 
Purchase Price Per Unit:  US $0.49
 
Aggregate Purchase Price:  US $__________________________
 
Number of Warrant Shares (Equal to Number of Units multiplied by __________ and
rounded down to the nearest whole
number):  _______________________________________
 
PLEASE ALSO ENSURE THAT YOU HAVE COMPLETED IN FULL THE INVESTOR QUESTIONNAIRE
ATTACHED AS EXHIBIT A TO ANNEX I HERETO.
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 
Dated as of:  ____________, 2013

 

  _________________________________     INVESTOR           By: 
______________________________           Print Name:  ________________________  
        Title:  _____________________________           Address: 
__________________________        

Agreed and Accepted
 
this _____ day of __________, 2013:
 
AUGME TECHNOLOGIES, INC.
 
By:                                                           
 
Name:

 
Title:


 
-3-

--------------------------------------------------------------------------------

 

ANNEX 1

 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS


1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.
 
2. Agreement to Sell and Purchase the Units; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1). the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with each investor (collectively, the “Other
Investors”) and expects to complete sales of Units to them.  The Investor and
the Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3 Investor acknowledges that the Company intends to pay the Placement Agent a
fee (the “Placement Fee”) and certain expenses in respect of the sale of the
Units, as further described in the Disclosure Package.
 
2.4 The Company has entered into a Placement Agency Agreement, dated the date
hereof (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as has been or will be
disclosed in the Prospectus and/or in any Current Report on Form 8-K furnished
or to be furnished by the Company to the Commission in accordance with Section
13.  The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.
 
3. Closings and Delivery of the Units and Funds.
 
3.1 Closing.  The completion of the purchase and sale of the Units (the
“Closing”) will occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent in accordance with Rule 15c6-l
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  At the Closing, (a) the Company shall cause Manhattan Transfer
Registrar Company, the Company’s transfer agent (the “Transfer Agent”), to
deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor one
Warrant Certificate representing the right to purchase the number of Warrant
Shares set forth on the Signature Page, and (c) the aggregate purchase price for
the Units being purchased by the Investor will be delivered by or on behalf of
the Investor to the Company.
 
3.2 Conditions to the Obligations of the Parties.
 
(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

 
-4-

--------------------------------------------------------------------------------

 

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including, without
limitation, those contained in the Placement Agreement, and to the condition
that the Placement Agent shall not have:  (a) terminated the Placement Agreement
pursuant to the terms thereof or (b) determined that the conditions to the
closing in the Placement Agreement have not been satisfied.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the
Company.  The Investor understands and agrees that, in the event that the
Placement Agent, in its sole discretion, determines that the conditions to
closing of the Offering set forth in the Placement Agreement have not been
satisfied or if the Placement Agreement may be terminated for any other reason
permitted by such Placement Agreement, then the Placement Agent may, but shall
not be obligated to, terminate such Agreement, which shall have the effect of
terminating this Subscription Agreement pursuant to Section 14 below.
 
3.3 Delivery of Funds.  Delivery by Electronic Book-Entry at The Depository
Trust Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the following account designated by the
Company:
 
N.B. The Company’s wire instructions will be provided separately.


3.4 Delivery of Shares.  Delivery by Electronic Book-Entry at The Depository
Trust Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Transfer Agent to credit such
account or accounts with the Shares.  Such DWAC instruction shall indicate the
settlement date for the deposit of the Shares, which date shall be provided to
the Investor by the Placement Agent.  Upon the closing of the Offering, the
Company shall direct the Transfer Agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.
 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
 
4.1 The Investor: (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) has answered all questions on the Investor Questionnaire for use
in preparation of the Prospectus Supplement and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the Closing
Date, and (c), in connection with its decision to purchase the number of Units
set forth on the Signature Page, is relying only upon the Disclosure Package and
the documents incorporated by reference therein.
 
4.2 The Investor acknowledges: (a) that no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Securities, (b)
there is no government or other insurance covering the Securities, and (c) there
are risks associated with the purchase of the Securities.

 
-5-

--------------------------------------------------------------------------------

 

4.3 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Units, in any jurisdiction outside the United
States where action for that purpose is required, (b) the Investor will comply
with all applicable laws and regulations in each jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense, and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Units, except as set forth or incorporated by reference
in the Prospectus.
 
4.4 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
4.5 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Units constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors and made such investigation as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Units. The Investor
also understands that there is no established public trading market for the
Warrants being offered in the Offering, and that the Company does not expect
such a market to develop. In addition, the Company does not intend to apply for
listing of the Warrants on any securities exchange. The Investor understands
that without an active market, the liquidity of the Warrants will be limited.
 
4.6 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
 
4.7 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors in connection with the Offering) and has not engaged in any purchases
or sales of the securities of the Company (including, without limitation, any
Short Sales (as defined herein) involving the Company’s securities).  Except for
the transactions contemplated by this Agreement, the Investor represents that it
has not engaged, and covenants that it will not engage, in any purchases or
sales of the securities of the Company (including Short Sales) beginning when
the Investor was informed of the transactions contemplated by this Agreement and
ending when the transactions contemplated by this Agreement are publicly
disclosed.  The Investor agrees that it will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.  For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect share
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
 
5. Survival of Representations, Warranties and Agreements.  Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares and Warrants being purchased and the payment
therefor until the expiration of the applicable statutes of limitation.  The
Placement Agent shall be a third party beneficiary with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.

 
-6-

--------------------------------------------------------------------------------

 

6. Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:
 

  if to the Company, to:    
 
Augme Technologies, Inc.
350 7th Avenue, 2nd Floor
New York, New York 10001
Attention: Chief Executive Officer
Facsimile: (212) 710-9359
        with a copy to:           Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 49th Floor
New York, New York 10174
Attention: Kevin Friedmann, Esq.
Facsimile: (917) 591-6898

 
if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.


7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
 
12. Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission) shall constitute written
confirmation of the Company’s sale of Units to such Investor.

 
-7-

--------------------------------------------------------------------------------

 

13. Press Release.  The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on January
30, 2013 issue a press release announcing the Offering and disclosing all
material information regarding the Offering and (b) as promptly as practicable
thereafter, furnish a Current Report on Form 8-K to the Commission including,
but not limited to, a form of this Agreement and a form of the Warrant
Certificate.
 
14. Termination.  In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.


 
-8-

--------------------------------------------------------------------------------

 
 
Exhibit A
AUGME TECHNOLOGIES, INC.
INVESTOR QUESTIONNAIRE

 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 


1.  The exact name that your Shares and Warrants are to be registered in.  You
may use a nominee name if appropriate:
 
 
____________________________________________
2.  The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
 
____________________________________________
3.  The mailing address of the registered holder listed in response to item 1
above:
 
 
____________________________________________
4.  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
 
 
____________________________________________
5.  Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):
 
 
____________________________________________
6.  Phone number of DTC Participant:
 
 
____________________________________________
7.  DTC Participant Number:
 
 
____________________________________________
8.  Name of Account at DTC Participant being credited with the Shares:
 
 
____________________________________________
9.  Account Number at DTC Participant being credited with the Shares:
 
 
____________________________________________


 
-9-

--------------------------------------------------------------------------------

 

Exhibit B
 
 
FORM OF WARRANT
 
(Attached)